Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02-17-2021 with regards to claim interpretation under 35 USC 112(f) have been fully considered but they are not persuasive. The attorney argues that “the Applicant has amended claim 10 to recite that the one or more hardware processors are configured to execute the token verifier, which is believed to preclude the Office's rejection under Section 112(f). Withdrawal of the Section 112(f) interpretation is respectfully requested.” The examiner respectfully reminds the client’s attorney that the invocation of 112(f) is not rejection per se but interpretation. However, a rejection of the claim 10 was not warranted under 112(b) due to the presence of supporting structures in the claim and specification and it was clearly mentioned in the previous OA.
Applicant's arguments filed Remarks for rejection of claims under 35 USC 102 have been fully considered but they are not persuasive. The attorney argues that “claimed technology is generally related to securely metering execution of cloud workloads at edge computing devices. In contrast, Eliahu teaches metering software usage by a meter 45 of a metering entity 40, not at the user's workstation 20. Eliahu also fails to disclose metering implementation executing in a trusted execution environment (TEE) edge computing device, particularly because Eliahu meters in the metering entity 40, rather than the user's workstation”. The examiner respectfully disagrees with the arguments and clearly explained during the interview. First, edge computing devices, such as routers, set-top-boxes, proxy or caching devices etc., could be either on the client’s [0010] that the software package is downloaded onto the client’s machine (edge) along with tracking module and executed (Fig. 1). However, the claim is silent on this aspect of where the edge device belongs to in the network. Per MPEP 2111.01 II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION. Second, even going by attorney’s argument, say, we agree that the edge computing device is on the client side, the claim language is silent on where the actual metering happens and whether metering is timing only or both timing and billing etc. The limitations recite “executing the trusted metering application in a trusted execution environment of the edge computing device, responsive to verifying the provisioning service authentication token; executing the application module in the edge computing device, the trusted metering application being configured to monitor execution metrics of the application module on the edge computing device” – meaning that the metering application is only tracking or monitoring the usage of the application and does not recite that an actual metering of usage happens and it happens at the client’s device in terms of timer and/or billing module etc. Prior art Eliahu teaches timer which monitors the software usage [0045-46] on client device. In Remarks Pg. 2 attorney argues that “The Office points to Eliahu, paragraph [0041] as teaching the verifying element, but this paragraph does not describe the recited operations using two such tokens.” The argument is respectfully disagreed. The specification [0021] recites “shared secret can then be used as a shared private key to secure an authentication token (e.g., a provisioning service authentication token and/or an edge device authentication token) that is used to verify the authenticity of one or more secure cloud workload packages delivered to the edge computing device to service the application request by the edge computing device.” Prior art Eliahu, teaches that the augmented software received from the provider does possess a security key embedded into it and the software package generates a random message (first token = random message) on the client device sends it to the authentication server which encrypts with the shared security key K and sends back the encrypted message (second token = Encryption (K, random message)) i.e., first token not equal to second token, the package decrypts using the shared security key and verifies. This encrypted message is used for integrity verification purposes, overall the purpose is achieved for integrity and authenticity. 
Third, the attorney argues “The encrypted version of the random message that is verified by the user's workstation 20 is not received also is not received from the authentication server 41 in the augmented software application 21. Instead, the encrypted random message is received from the authentication server in a separate, encrypted communication channel, so the random message cannot map to the provisioning service authentication token. Accordingly, Eliahu fails to disclose these recited features.” The claims recite “authentication token generated at the edge device” where the edge device could decrypt the package and obtain/extract the token as recited in spec. [0011]. Prior art Eliahu teaches: The security key is compiled within the augmented software package [0041]. The security key is used for decryption and verification of generated random message – any combination of security key and random message makes the token. Also, the connection has always been secure in the prior art with the use of HTTPS (SSL, see figs. 6 and 7). The attorney argues that “executing the trusted metering application in a trusted execution environment of the edge computing device." Eliahu fails to disclose or suggest this feature” and appears to point out three reasons. Effectively the first and second reasons are essentially same – the tracking module does not perform metering function and is not performed chargeable time is monitored) and sends results to cloud.  Likewise, Eliahu [0045-46, Fig. 2] teaches the augmented software application 21 is initialized and a metering timer is invoked. Several features added to the augmented software application 21. These include menu items such as: Pause Meter, Change Billing,… Set Inactivity Interval, Trace AutoPause,… and a timer event handler. Therefore the software package in prior art does the timer run and sends results to the cloud for billing via metering entity as recited in this application. MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. 
The attorney argues in Pgs. 3-4 that “Neither the meter 45 nor the tracking module 22 of Eliahu execute in a TEE of the edge computing device that is executing the software application. A trusted execution environment (TEE) is a term of art referring to an isolated execution environment in a secure area of a hardware processor based on a hardware root of trust. The Office appears to interpret a TEE to include any encrypted and authenticated environment, but that interpretation is incorrect and at least unreasonably broad”. The arguments are disagreed. The TEE comes in various flavors and there is no one accepted universal definition to it. The attorney’s argument tries to cocoon the TEE of this application to a definition as a hindsight and According to https://ieeexplore.ieee.org/ a TEE is a secure, integrity-protected processing environment, consisting of memory and storage capabilities. The specification is especially completely silent on what it means by TEE and how TEE is leveraged by this application. Just by reciting “trusted” in front of metering and execution environments does not mean the application uses the actual concept of TEE. More importantly, the downloaded software is executed on a client’s device. How the software or the vendor ensures that the client’s device is TEE enabled and how does it executes in isolated environment in a secure area based on a hardware root of trust – the specification is fully silent on this aspect too.  The attorney’s definition applies to what is called as trusted platform module (TPM) and there is no connection of TPM to this concept and the specification is silent on this count too. Apart from trusted hardware like say, TPM, there is also static, dynamic and hybrid trusts, software root of trust (Establishing Software Root of Trust Unconditionally, Gligor et al, CMU, Nov. 2018) Root-of-Trust) says abstract: ‘establishment ensures either that the state of an untrusted system contains all and only content chosen by a trusted local verifier and the system code begins execution in that state’. Both IEEE and the multiple research papers establish that the concept of ‘trusted’ reiterates that the integrity-protected security of information is the key idea. Therefore primarily universally accepted standard of establishing trust by verification of messages and usage of secure communication channels was used from prior art. Furthermore, prior art Eliahu uses security key and random message to secure the package and a shell with security DLLs via which all communications happen and a breach of which results in software termination or disablement [0035, 37-38]. The software executes within the augmented software package (figs. 10, 13- 15) which is secure, isolated and is trusted. Also, [0040] a wrapper of the tracking module loads encrypted, unusable portions of the augmented software application into the 
In pgs. 3-4 the attorney argues that “Mere encryption and authentication at a user's workstation would present a security risk from the user's workstation itself-the user could manipulate a decrypted software application or metering application on the user's workstation to circumvent the metering functionality.” The argument fails to point out how such manipulation could happen and is not logical. In order to prevent such breaches the package is integrity verified using the generated random message and key. Further, any such after installation or during execution breach or violation results in termination and/or disabling of software [0035, 37], is very well known to one of ordinary skilled in the art. Therefore the rejections are maintained.
In Pgs. 4-7 the attorney argues for dependent claims and for rejections under 35 USC 103 with the same reasoning. The same reasoning from the examiner applies to the dependent claims and 103 rejections. The new claims 21 – 25 were also considered and rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 13, 15 – 17 and 21 – 23 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being unpatentable by Eliahu et al (US Pub. #: 20160005016), hereafter Eliahu.
Claim 1: Eliahu teaches a method of metering execution of an application module at an edge computing device, the method comprising (Summary): 
receiving a secure workload package transmitted securely from a workload provisioning service to the edge computing device, the secure workload package including the application module, a trusted metering application, and a provisioning service authentication token; ([0010] the third-party based augmented software (i.e., package) is downloaded into the client's machine (i.e., edge device) [0060] via a secure internet connection, [0035] the augmented software download includes usage tracking functionality/module and [0041] a security key for authentication is also compiled directly into the application code);
verifying the provisioning service authentication token in the secure workload package based on an edge device authentication token generated at the edge computing device; ([0041] the augmented software application on client device generates a random message and sends it to the authentication service via the tracking module during the initial login process... the augmented software application then decrypts the received encrypted message using the application's embedded security key and compares it to the original random message sent from the augmented software application. The augmented software application terminates unless these messages are equal (i.e., verification at the edge device));
([0010] if the permission is verified and the user has sufficient funds to use the software, the software on the user's workstation (i.e., trusted execution environment) is activated, and the time of usage is tracked);
executing the application module [[of]] in the edge computing device, the trusted metering application being configured to monitor execution metrics of the application module on the edge computing device; ([0010]  the usage time is tracked to the specific software program used as well as to the user name, project, clients and/or other customizable categories and monitors software activity);
and managing the execution of the application module based on the monitored execution metrics. ([0035] the software manages the execution of the application, monitors software activity, pauses a meter at the metering entity when a threshold limit of inactivity has been reached, can disable the augmented software application if a security breach is detected and logs communication with the authentication server).
Claim 2: Eliahu teaches the method of claim 1 wherein the provisioning service authentication token is generated based on a secret shared by the provisioning workload service and the edge computing device and further comprising: generating the edge device authentication token in the trusted execution environment of the edge computing device based on the shared secret. ([0041] the augmented software application generates a random message and sends it to the authentication server via the tracking module during the initial login process... The augmented software application then decrypts the encrypted message using the application's security key (authentication service is aware of security key) and compares it to the original random message sent from the augmented software application. The augmented software application terminates unless these messages are equal).
Claim 3: Eliahu teaches the method of claim 1 wherein the provisioning service authentication token is generated based on a secret shared by the provisioning workload service and the edge computing device without communicating the shared secret between the edge computing device and the workload provisioning service. ([0041-42] a shared security key is also compiled directly into the application code and a random message based on the security key is generated and the security key is not transmitted during verification. An application-specific proprietary code is implemented into each vendor's application, forming an augmented software application… [0045] a vendor application code and a passphrase code are entered for security purposes).
Claim 4: Eliahu teaches the method of claim 1 wherein the provisioning service authentication token is unique to the edge computing device and the secure workload package. ([0041] the application-specific security key is unique to the application and the authentication service).
Claim 8: Eliahu teaches the method of claim 1 further comprising: securely transmitting the monitored execution metrics from the edge computing device to the workload provisioning service. ([0063-73, Figs. 11 and 12] during use, the DLL or shell communicates on a regular ongoing basis with the authentication server... it enables the metering entity to track and record time of use... shell communicates the stoppage to the authentication server... the "usage stop" augmented software application is communicated to the shell, which in turn notifies the authentication server that the user has exited the application so that the meter can be stopped [0060] via a secure internet connection).
Claim 9: Eliahu teaches the method of claim 1 wherein the managing operation comprises: constraining the execution of the application module by preventing execution of the application module, responsive to a determination that the monitored execution metrics do not satisfy a metering policy communicated in the secure workload package. ([0037] the separate security DLLs (i.e., trusted execution environment) contain a security utility that confirms the communication pattern and order from the augmented software application to the authentication server via the shell. In the event that a security breach is attempted to bypass the required communication pattern and order, a security utility terminates the software session).
Claim 10: Eliahu teaches an edge computing device for metering execution of an application module at the edge computing device, the edge computing device comprising [Summary, 0077]: a communications interface configured to receive a secure workload package transmitted securely from a workload provisioning service to the edge computing device, the secure workload package including the application module, a trusted metering application, and a provisioning service authentication token; a token verifier coupled to receive the secure workload package and configured to verify the provisioning service authentication token in the secure workload package based on an edge device authentication token generated at the edge computing device; trusted execution environment hardware to execute the trusted metering application in a trusted execution environment of the edge computing device, responsive to verifying the provisioning service authentication token; one or more hardware processors configured to execute the application module [[of]] in the edge computing device, the trusted metering application being configured to monitor execution metrics of the application module on the edge computing device and to manage the execution of the application module based on the [0010] the third-party based software is downloaded into the client's machine [0060] via a secure internet connection, [0035] the software download includes usage tracking functionality/module and [0041] a security key for authentication is also compiled directly into the application code; [0041] the augmented software application generates a random message and sends it to the authentication service via the tracking module during the initial login process... The augmented software application then decrypts the encrypted message using the application's security key and compares it to the original random message sent from the augmented software application. The augmented software application terminates unless these messages are equal; [0010] If the permission is verified and the user has sufficient funds to use the software, the software on the user's workstation is activated, and the time of usage is tracked; [0010]  the usage time is tracked to the specific software program used as well as to the user name, project, clients, and/or other customizable categories and monitors software activity; [0035] the software manages the execution of the application, monitors software activity, pauses a meter at the metering entity when a threshold limit of inactivity has been reached, can disable the augmented software application if a security breach is detected and logs communication with the authentication server).
Claim 11: Eliahu teaches the edge computing device of claim 10 wherein the provisioning service authentication token is generated based on a secret shared by the provisioning workload service and the edge computing device and further comprising: a token generator in the edge computing device configured to generate the edge device authentication token in the trusted execution environment of the edge computing device based on the shared secret. ([0041] the augmented software application generates a random message and sends it to the authentication server via the tracking module during the initial login process... the augmented software application then decrypts the encrypted message using the application's security key and compares it to the original random message sent from the augmented software application. The augmented software application terminates unless these messages are equal).
Claim 12: Eliahu teaches the edge computing device of claim 10 wherein the provisioning service authentication token is generated based on a secret shared by the provisioning workload service and the edge computing device without communicating the shared secret between the edge computing device and the workload provisioning service. ([0041-42] a shared security key is also compiled directly into the application code and a random message based on the security key is generated and the security key is not transmitted during verification. An application-specific proprietary code is implemented into each vendor's application, forming an augmented software application… [0045] a vendor application code and a passphrase code are entered for security purposes).
Claim 13: Eliahu teaches the edge computing device of claim 10 wherein the provisioning service authentication token is unique to the edge computing device and the secure workload package. ([0041] the application-specific security key is unique to the application and the authentication service).
Claim 15: Eliahu teaches one or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a computing device a process for metering execution of an application module at an edge computing device, the process comprising [Summary, 0077]: receiving a secure workload package transmitted securely from a workload provisioning service to the edge computing device, the secure [0010] the third-party based software is downloaded into the client's machine [0060] via a secure internet connection, [0035] the software download includes usage tracking functionality/module and [0041] a security key for authentication is also compiled directly into the application code; [0041] the augmented software application generates a random message and sends it to the authentication service via the tracking module during the initial login process... The augmented software application then decrypts the encrypted message using the application's security key and compares it to the original random message sent from the augmented software application. The augmented software application terminates unless these messages are equal; [0010] If the permission is verified and the user has sufficient funds to use the software, the software on the user's workstation is activated, and the time of usage is tracked; [0010]  the usage time is tracked to the specific software program used as well as to the user name, project, clients, and/or other customizable categories and monitors software activity; [0035] the software manages the execution of the application, monitors software activity, pauses a meter at the metering entity when a threshold limit of inactivity has been reached, can disable the augmented software application if a security breach is detected and logs communication with the authentication server).
Claim 16: Eliahu teaches the one or more tangible processor-readable storage media of claim 15 wherein the provisioning service authentication token is generated based on a secret shared by the provisioning workload service and the edge computing device and further comprising: generating the edge device authentication token in the trusted execution environment of the edge computing device based on the shared secret without communicating the shared secret between the edge computing device and the workload provisioning service. ([0041-42] a shared security key is also compiled directly into the application code and a random message based on the security key is generated. An application-specific proprietary code is implemented into each vendor's application, forming an augmented software application… [0045] a vendor application code and a passphrase code are entered for security purposes).
Claim 17: Eliahu teaches the one or more tangible processor-readable storage media of claim 15 wherein the provisioning service authentication token is unique to the edge computing device and the secure workload package. ([0041] the application-specific security key is unique to the application and the authentication service).
Claim 21: Eliahu teaches the method of claim 1, wherein the verifying operation comprises: verifying the provisioning service authentication token further using a secret shared by the workload provisioning service and the edge computing device. ([0041] the augmented software application then decrypts the encrypted message using the application's security key (authentication service is aware of security key) and compares it to the original random message sent from the augmented software application).
Claim 22: Eliahu teaches the method of claim 1, wherein the workload provisioning service is executed on one or more different computing systems than the edge computing device. ([0059-60] the user shall download and execute the augmented software application to an unlimited number of workstations).
Claim 23: Eliahu teaches the method of claim 1, wherein the operations of receiving the secure workload package, verifying the provisioning service authentication token, executing the trusted metering application, executing the application module, and managing the execution of the application module are performed by the edge computing device. ([0010] augmented software downloaded to a user's workstation… operations such as credential verification, provisioning the software package, monitoring and managing the usage and executing the tracking application are done in the user’s workstation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 14, 18, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliahu as applied to claims above, and further in view of Urbach, Julian (US Pub. #: 9197642), hereafter Urbach.
Claim 5: Eliahu teaches the method of claim 1 wherein the generating operation comprises: but is silent on generating the edge device authentication token based on a shared secret and a claim. 
However, the analogous art Urbach teaches generating the edge device authentication token based on a shared secret and a claim. (Col. 6 lines 62-66: a token or set of tokens is represented as a digital object that has been digitally signed using a cryptographic function, such as SHA and MD5 and the token data object includes a message and a message digest).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eliahu to include generating token based Col. 6 lines 51-56).
Claim 6: the combination of Eliahu and Urbach teaches the method of claim 5 wherein the claim includes a metering policy, a provisioning service identifier, an edge computing device identifier, and an application module identifier. (Eliahu: [0054, 60] summarizes the application and charges to be incurred (for example, the title, software publisher, metered rate, and total charge), user license agreement (ULA), vendor name, application name, user name, MAC address, IP, DLL version, login name, time in and time out).
Claim 14: Eliahu teaches the edge computing device of claim 10, the claim includes at least one of a metering policy, a provisioning service identifier, an edge computing device identifier, and an application module identifier. (Eliahu: [0054, 60] summarizes the application and charges to be incurred (for example, the title, software publisher, metered rate, and total charge), user license agreement (ULA), vendor name, application name, user name, MAC address, IP, DLL version, login name, time in, and time out).
wherein the edge device authentication token is generated based on a shared secret and a claim. (Col. 6 lines 62-66: a token or set of tokens is represented as a digital object that has been digitally signed using a cryptographic function, such as SHA and MD5 and the token data object includes a message and a message digest).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eliahu to include generating token based on different parameters as taught by Urbach so that the rate at which tokens expire can initially Col. 6 lines 51-56).
Claim 18: Eliahu teaches the one or more tangible processor-readable storage media of claim 15 wherein the generating operation comprises: but is silent on generating the edge device authentication token based on a shared secret and a claim. 
However, the analogous art Urbach teaches generating the edge device authentication token based on a shared secret and a claim. (Col. 6 lines 62-66: a token or set of tokens is represented as a digital object that has been digitally signed using a cryptographic function, such as SHA and MD5 and the token data object includes a message and a message digest).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eliahu to include generating token based on different parameters as taught by Urbach so that the rate at which tokens expire can initially be set to a base expiration rate and then modulated based on aggregate load across the resources of the server-side rendered application system, as well as the individual loads attributable to each of the users (Col. 6 lines 51-56).
Claim 19: the combination of Eliahu and Urbach teaches the one or more tangible processor-readable storage media of claim 18 wherein the claim includes a metering policy, a provisioning service identifier, an edge computing device identifier, and an application module identifier. (Eliahu: [0054, 60] summarizes the application and charges to be incurred (for example, the title, software publisher, metered rate, and total charge), user license agreement (ULA), vendor name, application name, user name, MAC address, IP, DLL version, login name, time in and time out).
Claim 25: the combination of Eliahu and Urbach teaches the method of claim 5, wherein the claim includes at least one metering policy. (Urbach: cols. 6 and 7 lines 66-67, 1-3: message includes a variety of fields the application types for which the token can be used (i.e., policy)).
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliahu as applied to claims above, and further in view of Smith et al (US Pub. #: 20160127351), hereafter Smith.
Claim 24: Eliahu teaches the method of claim 1, but is silent on wherein the trusted execution environment is implemented by trusted computing hardware on the edge computing device. 
However, the analogous art Smith teaches wherein the trusted execution environment is implemented by trusted computing hardware on the edge computing device. ([0020, Fig. 1] the trusted execution environment module of the client computing device embedded as a microprocessor).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eliahu to include trusted client computing environment as taught by Smith so that the trusted execution environment module continues monitoring the continuous authentication of the user  ([0050]).

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /Examiner, Art Unit 2438.